Citation Nr: 0111194	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  95-16 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  His claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit Michigan, which declined to reopen the 
veteran's claim of entitlement to service connection for PTSD 
on the basis of new and material evidence.  

In August 1997, the Board reopened the veteran's claim after 
determining that new and material evidence had been 
presented.  The Board found that the veteran engaged in 
combat in Vietnam after reviewing his DA Form 20 (Enlisted 
Qualification Record), showing that he served as a cannoneer 
and gunner.  However, the Board determined that it was 
unclear whether the veteran has PTSD.  The Board thus 
remanded the case for additional development.  That 
development has been completed, and the case is once again 
before the Board for review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  There is no clear diagnosis of PTSD or a diagnosis of 
PTSD which meets the provisions of 38 C.F.R. § 4.125(a).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has PTSD as a result of his 
military service in Vietnam.  He maintains that he was 
involved in combat operations against an enemy force on 
numerous occasions which involved rocket and mortar attacks.  
Therefore, service connection for PTSD has been requested. 

I.  Duty to Assist

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The law affects a claim such 
as this because the claim was pending on the date of 
enactment of the new law.  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran has been informed 
by a Statement of the Case issued in February 1995, as well 
as several Supplemental Statements of the Case, of the 
evidence needed to prove his claim of entitlement to service 
connection for PTSD.  The notification requirement has 
therefore been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In its August 1997 remand, the Board requested 
additional VA and non-VA medical records, and requested that 
the RO arrange for the veteran to undergo a VA psychiatric 
examination.  As a result, VA outpatient treatment reports 
and medical reports in connection with Michigan Disability 
Services were obtained.  The veteran also underwent a VA 
psychiatric evaluation in September 2000.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim.  The RO requested all relevant treatment 
records identified by the veteran, he was informed of what 
records the RO was requesting, and he was asked to assist in 
obtaining the evidence.  

Finally, the Board also notes that the RO, by VA letter dated 
in March 2001, provided the veteran with information 
concerning the VCAA and, he was informed that the appeal was 
in compliance with the requirements of the new law.  He was 
told that he could provide or notify the RO about additional 
information or evidence he wanted the RO to obtain.  Under 
these circumstances, VA has done everything reasonably 
possible to assist the veteran, and a remand would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

II.  Background

The veteran served on active duty from December 1967 to 
December 1969, and served in the Republic of Vietnam from May 
1968 to May 1969.  His DD Form 214 shows that his military 
occupational specialty was that of a light air defense 
artillery crewman.  His DA Form 20 (Army personnel file) 
documents that his principle duties in Vietnam were as a 
cannoneer and gunner.  Service medical records make no 
reference to any psychiatric problems. 

It was not until many years after service that the veteran 
was seen for psychiatric complaints.  At a VA psychiatric 
evaluation in December 1989, the veteran alleged that he 
suffered from PTSD, but did not identify any underlying 
stressors.  He said that he drank in moderation, used cocaine 
until two weeks prior, and started using opium in Vietnam.  
The examiner commented that most of the veteran's complaints 
centered around his physical conditions, particularly his 
urinary problems, but that he had a substance abuse problem 
dating back to at least his Vietnam years.  The examiner also 
indicated that there was no evidence of any psychotic 
thinking or behavior, but that some diffuse anxiety was 
present.  The examiner provided Axis I diagnoses of 
generalized anxiety disorder and cocaine abuse.  The Axis II 
diagnosis was personality disorder, histrionic type.  

In March 1990, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
failed to appeal that decision, but attempted to reopen his 
claim in July 1993 by submitting a Social Security 
Administration (SSA) decision dated March 1991.  In that 
decision, an Administrative Law Judge (ALJ) summarized the 
evidence as showing that the veteran was hospitalized in 
August 1989 for an adjustment disorder with mixed features, 
and that psychological evaluation in November 1989 yielded 
diagnoses of schizo-affective disorder, depressive type, PTSD 
and history of polysubstance dependence.  The Board notes, 
however, that the November 1989 psychological evaluation 
report listing a diagnosis of PTSD is not of record. 

At a personal hearing in April 1994, the veteran related 
stressful events he experienced while serving in Vietnam.  
These events mainly involved rocket and mortar attacks on his 
unit which resulted in several fatalities.  He said the worst 
attack involved a direct hit to a vehicle in which he was a 
passenger.  He also said he saw some dead Vietnamese farmers 
who had been killed by artillery. 

In August 1997, the Board reopened the veteran's claim of 
entitlement to service connection for PTSD on the basis of 
new and material evidence.  In its decision, the Board made a 
finding that the veteran engaged in combat in Vietnam on the 
basis of his DA Form 20, documenting that he served as a 
cannoneer and gunner in Vietnam.  The Board also cited to the 
March 1991 SSA decision which noted that the veteran had been 
diagnosed with PTSD by a clinical psychologist in November 
1989.  The Board then stated that it was unable to determine 
whether the veteran actually suffered from PTSD, since the 
1989 psychological report relied on by SSA was not of record, 
and because the December 1989 VA psychiatric evaluation 
report did not include a diagnosis of PTSD.  The Board, 
therefore, remanded the case for further development.  

As part of that development, the Board requested that the 
veteran submit any information concerning treatment for PTSD 
since 1989.  In a VA Form 21-4138 (Statement in Support of 
Claim) dated October 1997, the veteran stated that all 
medical records pertaining to his claim were at the VA 
Medical Center in Ann Arbor.  The veteran also submitted a 
copy of the March 1991 SSA decision which was previously of 
record.  Newly submitted medical records from SSA were 
received in June 1999 and included VA treatment records.  
These records show that the veteran was hospitalized at a VA 
facility from July to August 1989 for complaints involving 
nightmares and flashbacks of his Vietnam experiences, as well 
as difficulty adjusting in society.  The Axis I diagnosis was 
adjustment disorder with depressed mood, and the Axis II 
diagnosis was antisocial personality.  A report of a 
psychological assessment during that admission also listed 
diagnoses of adjustment disorder with mixed emotional 
features and cocaine abuse.  When the veteran was seen at a 
VA medical facility in May 1995 for treatment of hepatitis C 
and cirrhosis of the liver, a clinician also listed a 
diagnosis of borderline PTSD, but provided no supporting 
rationale.  

An October 1998 psychiatric/psychological report from 
Michigan Disability Services also was submitted.  That report 
includes an in-depth interview of the veteran, including his 
statement that he had been suffering from PTSD since 1989 as 
a result of his Vietnam service.  A mental status examination 
was conducted by a licensed psychologist and a limited 
licenced psychologist, both of whom determined that PTSD was 
previously diagnosed but was not seen during this evaluation.  
Rather, the diagnosis was adjustment disorder, unspecified.  

The Board's remand also requested that the veteran undergo a 
psychiatric examination to determine whether he met the 
criteria for PTSD.  At a VA psychiatric examination in 
September 2000, the examining psychiatrist indicated that he 
had reviewed the veteran's claims file.  During the 
interview, the veteran was asked to identify any stressful 
events he experienced or witnessed in Vietnam.  He did not 
identify any specific stressor, but merely made the general 
statement that "the whole situation, people wiped out like a 
slaughterhouse."  When the examiner requested that he be 
more specific, the veteran just shrugged his shoulders.  The 
veteran was questioned about mental or emotional complaints 
related to PTSD, but replied that he wanted to see Dr. Bains 
"to try to keep me off track, and keep me from going off the 
deep end."  When asked again to describe his complaints, he 
said nothing.  Shortly thereafter he said he had been having 
a lot of headaches lately and that he received $400 a month 
from SSA for narcolepsy.  Based on the interview, as well as 
findings from mental status examination, the examining 
psychiatrist concluded that he could not obtain subjective 
complaints or make objective observations or findings to 
support an Axis I diagnosis other than substance abuse in 
remission since 1989.  The psychiatrist commented that the 
veteran did not describe any specific stressors which 
occurred in Vietnam, nor did he report subjective complaints 
or symptoms arising from any possible stressors he may have 
experienced which would support a diagnosis of PTSD.

III.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
During the course of this appeal, the provisions of 38 C.F.R. 
§ 3.304(f) were amended to reflect the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Cohen 
v. Brown, 10 Vet. App. 128 (1997), effective on March 7, 
1997.  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
Court held, in pertinent part, that where the law or 
regulation changed after a claim had been filed but before 
the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant was to 
be applied.  In this case, the effective date of the new 
regulations governing claims of service connection for PTSD 
arises during the pendency of the veteran's appeal.  As such, 
a determination must be made as to which version is more 
favorable to the veteran.

Effective on March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulation 38 C.F.R. § 4.125(a), a link 
established by medical evidence, between current symptoms and 
an inservice stressor, and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2000).

Prior to March 7, 1997, the regulations with regard to 
service connection for PTSD required a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1997).  

The Board has considered the veteran's claim under both the 
old and the new criteria in this case.  However, the Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the new 
or old regulation pertaining to service connection for PTSD.  
In rendering this conclusion, the Board notes that, as 
pertains to this veteran, the substance of the previous 38 
C.F.R. § 3.304(f) has not been significantly altered.  Under 
the new regulation, as pertains to this veteran, the three 
requirements remain essentially unchanged.  While a "clear" 
diagnosis of PTSD is no longer required, it still requires 
medical evidence of a current diagnosis of PTSD, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2000).  
Therefore, the Board further finds that the veteran was not 
prejudiced by not being notified of the change in the 
regulation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).

In this case, the veteran has proven the second element 
required under 38 C.F.R. § 3.304(f), "credible evidence that 
the claimed in-service stressor actually occurred."  The 
Board, in its August 1997 decision, made a finding of fact 
that the veteran engaged in combat in Vietnam.  The Board 
also finds that the veteran's statements appear credible.  
Accordingly, the veteran's lay statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressors, and no further development or corroborative 
evidence is required.  Therefore, the central issue to be 
adjudicated is whether the veteran suffers from PTSD, and, if 
so, whether it is related to the in-service stressors.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran suffers from PTSD.  The only 
evidence indicating that the veteran suffers from PTSD is the 
March 1991 SSA decision, in which the ALJ mentioned that a 
psychological evaluation performed in November 1989 yielded a 
diagnoses of schizo-affective disorder, depressive type, 
PTSD, and history of polysubstance abuse.  The Board 
emphasizes, however, that this psychological evaluation 
report is not of record, and that the Board has made 
reasonable attempts to obtain it.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (stating that the efforts to 
obtain outstanding relevant records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.) 

The Board also has considered the May 1995 VA outpatient 
treatment report which lists a diagnosis of borderline PTSD.  
Nevertheless, no supporting rationale was provided, and it 
does not appear to be based on a review of the veteran's 
claims file.  See Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran); see also Black v. Brown, 5 
Vet. App. 177, 180 (1993); Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (rejecting a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).  See also Grover 
v. West, 12 Vet. App. 109, 112 (1999); Jones v. West, 13 Vet. 
App. 129 (1999).  The Board further points out that the term 
"borderline" placed before "PTSD" renders the diagnosis 
equivocal.  As such, this report is of limited probative 
value.

In contrast, the opinion provided in the September 2000 VA 
psychiatric examination report was based on a thorough review 
of the entire claims file and supported by sound rationale.  
The examining psychiatrist indicated that the veteran's 
psychiatric problems were not due to PTSD.  In rendering this 
opinion, the examiner explained that he could not obtain 
subjective complaints or make objective observations or 
findings to support an Axis I diagnosis other than substance 
abuse in remission since 1989.  The veteran did not describe 
any specific stressors which occurred in Vietnam, nor did he 
report subjective complaints or symptoms arising from any 
possible stressors he may have experienced which would 
support a diagnosis of PTSD.  Since this opinion was provided 
following a review of the claims file and supported by sound 
rationale, the Board finds that it is of significantly 
greater probative value than a psychological evaluation 
report which is not of record, or an outpatient treatment 
report with no supporting rationale.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192- 93 (1992) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence").  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board also points out that the opinion contained in the 
September 2000 VA psychiatric examination report is 
consistent with other evidence of record.  For example, a VA 
psychiatrist in December 1989 also found that the veteran did 
not meet the criteria for PTSD, but attributed the veteran's 
symptoms to diagnoses of generalized anxiety disorder and 
cocaine abuse.  When hospitalized at a VA medical center from 
July to August 1989, the only Axis I diagnosis was adjustment 
disorder with depressed mood.  Finally, the October 1998 
psychiatric/psychological report from Michigan Disability 
Services noted that PTSD was previously diagnosed but was not 
seen during this evaluation.  The diagnosis was adjustment 
disorder, unspecified.  

Finally, the Board has considered the veteran's own written 
statements and testimony that he currently suffers from PTSD 
as a result of service.  However, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of PTSD, his lay statements are of no 
probative value.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

The Board finds that the preponderance of the medical 
evidence of record is against a finding of a clear diagnosis 
of PTSD or a diagnosis of PTSD which meets the provisions of 
38 C.F.R. § 4.125(a).  Therefore, the Board must find that 
PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.304(f).  In 
light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  VCAA, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107).


ORDER

Service connection for post-traumatic stress disorder is 
denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

